Citation Nr: 0616713	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August to September 
1974 and from January to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which in pertinent part, denied service 
connection for a right knee condition and for a prostate 
condition.  The Board initially reviewed the issues in 
November 2004, denying service connection for a prostate 
disability and remanding service connection for a right knee 
disability to the RO for procedural and evidentiary matters.  
A review of the file indicates that these matters have been 
fully addressed and the Board may proceed with its review of 
the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

Service medical records reflect treatment for a right knee 
sprain with no residuals present at the veteran's separation 
from service; competent evidence does not establish any 
current residual disability from the right knee sprain.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant in the 
processing of the claim under the VCAA have been fulfilled.  
The record shows that the RO sent initial VCAA notice in 
October 2002, two months before the initial rating decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The VCAA 
notice complied with the four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), in that it 
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
the claimant is expected to provide; (3) informs the claimant 
about the information and evidence that VA will attempt to 
provide on his behalf; and (4) requests the claimant provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
notice letter addressed all four elements, although it did 
not use the precise language of the fourth element.  The 
letter did, however, direct the veteran to tell VA of any 
additional evidence and it informed him that he could 
expedite the process by sending in private medical evidence 
himself.  The language is sufficiently broad to encompass the 
fourth element.  Moreover, the RO sent additional VCAA 
notices in September and December 2004.  Collectively, these 
letters meet all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 


evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the two 
elements of degree of disability and the effective date of 
the disability.  The Board finds, however, no prejudice 
ensued from these omissions because the fair preponderance of 
the evidence is against service connection for a right knee 
disability; thus, the degree of disability and the effective 
date of the disability are moot considerations.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  In this 
regard, the Board emphasizes that VA's obligation is to 
obtain non-Federal records that have been adequately 
identified.  38 C.F.R. § 3.159(b)(1)(i); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)( "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.")  VA scheduled the veteran 
for a VA examination, which addressed the nature and etiology 
of the veteran's claimed right knee disability.  There is 
sufficient medical evidence of record to make a decision on 
the claim on appeal.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient 


observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony, 
written statements and briefs, VA records for treatment from 
1998, and 2002-2004, and VA examination reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In the instant case, service medical 
records show the veteran sustained an injury to his right 
knee in service, which was diagnosed as a right knee sprain 
in January 1976.  He sought medical attention in February and 
was also placed on a profile that temporarily restricted his 
physical activity.  A letter in the service medical records 
indicates that a clinician reviewed his records and 
determined that a separation physical examination was not 
warranted.  The veteran contends that his current symptoms of 
constant pain and give way weakness are related to his injury 
in service.  

Current medical evidence fails to establish the two remaining 
elements of service connection: evidence of current 
disability and medical evidence of a nexus between the in-
service disease/injury and the present disease/injury.  VA 
medical examinations show the veteran had subjective 
complaints of constant pain and constant instability in the 
right knee.  Despite the veteran's complaints, the examiner 
found very little objective evidence to support a diagnosis 
of a disease or a chronic injury that relates to the 
veteran's right knee sprain.  The examination results shortly 
after the veteran left active service, in January 1977, shows 
the veteran's right knee was completely normal, 
notwithstanding his subjective complaints of occasional pain 
and swelling in his right knee at that time.  More recent VA 
examinations are consistent with this remote assessment; as 
reflected in the compensation examination reports from August 
2003 and the January 2005, objective findings were 
essentially negative.  These included findings pertaining to 
swelling, edema, effusion, instability, weakness, abnormal 
movement, guarding of movement, and functional impairment 
from pain, weakness, fatigue or repetitive use.  While the 
examiner acknowledged the interpretation of right knee x-
rays, which reflected a tiny osteochondroma arising from the 
medial cortex of the distal right femur, he apparently 
concluded that this finding was not significant enough to 


diagnose a disability.  Thus, his assessment was a painful 
right knee with a normal physical examination.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. 
West, 12 Vet. App. 22, 31-32 (1998) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")

Even if a "painful knee" alone could constitute a 
disability and assuming the veteran's symptom of right knee 
pain relentlessly continued over 30 years despite the absence 
of professionally administered treatment, the veteran's claim 
for service connection for a right knee disability still 
fails because there is no competent evidence that the current 
knee pain is related to his injury in service.  The VA 
examiner expressed an opinion regarding the possible 
relationship between the veteran's current symptoms of pain 
and his right knee injury in service, finding that a 
relationship between the two is unlikely.  In support of his 
conclusion, the examiner notes that no chronic condition was 
noted during the veteran's service.  The veteran's opinion 
that his current right knee pain is related to his in-service 
injury does not constitute competent evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
causative factors of a disease amount to a medical question, 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  Outpatient 
records indicate that the veteran's complaints of give way 
weakness have been attributed to a disease, right hemiplegia 
demyelinating disease, which appears to have manifested in 
2002.

In summary, the evidence neither establishes a current right 
knee disability nor demonstrates a nexus between the 
veteran's in-service right knee sprain injury and his current 
symptoms.  As such, the evidence preponderates against 
service connection for a right knee disability and service 
connection for a right knee disability is not warranted.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


